DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This final Office action is in response to the Amendment filed October 5, 2022 (“Amendment”) which was filed in response to the non-final Office action of June 6, 2022 (“previous Office action”).
The amendments made to Claims 1 and 11 do not distinguish the claims from the previously-cited prior art as explained below.  Accordingly, the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections made in the previous Office action are maintained.

Response to Arguments
Applicant's arguments filed October 5, 2022 have been fully considered but they are not persuasive.
Applicant first argues, starting at the top of page 7 of the Amendment, the amendments made to Claim 1 patentably distinguish it over U.S. Patent No. US 9,955,820 B2 to Law et al. (hereinafter LAW) because regardless of the position of fastening member 313, it remains engaged with and at least partially abuts button 22 of blender jar cup base 2, whereas Claim 1 has been amended to specify the hook member does not abut the locking tab when the latching member is rotated to disengage the hook.  Examiner respectfully disagrees.
While it is true that when latching member handle 32 of LAW is positioned to lock blade holder component 3 to jar 1 via cup base 2, hook member 313 engages button 22, as disclosed at col. 3, lines 19-21, hook member 313 does not remain at least partially abutted with button 22 when the handle is fully rotated to unlock the blade holder.  If hook member 313 remains at least partially in abutment with button 22 after the handle has been fully rotated to unlock the blade holder, the friction of the abutment between the two would make it difficult to remove the blade holder from the cup base.  Applicant’s argument presupposes button 22 is equally as wide as it is tall.  However, button 22 is taller than it is wide so that when the handle is fully rotated to unlock the blade holder from the cup base (as in Fig. 3), hook members 313 disengage with the top and bottom of button 22 and the gap between hook members 313 creates space between hook members 313 and the side surfaces of button 22 so that hook members 313 can pass by the side surfaces of button 22 without contacting them when the blade holder is removed.
Applicant next argues, starting at the bottom of page 7 of the Amendment, the amendments made to Claim 11 patentably distinguish it over LAW because LAW does not include a hook member having an opening on at least one edge thereof and a locking tab configured to be received within the opening of the hook.  Examiner respectfully disagrees.
Hook members 313 of LAW are arcuately shaped to create a shallow, recessed opening (see “Opening” annotation to Fig. 3 of LAW reproduced below) between the end points of the arc on the edge made by the sidewall of hook member 313 perpendicularly meeting its top face.  The top and bottom sides of button 22 are faceted so as to be configured to be received within the arcuate opening of hook members 313 when the latching handle is rotated.

    PNG
    media_image1.png
    142
    425
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. US 9,955,820 B2 to Law et al, hereinafter LAW.
Regarding Claim 1, LAW discloses a locking blade base (Fig. 2 and 3 in Fig. 4; col. 2, lines 37-38 and 42-43) for engaging and locking a jar member (1 and 2 in Fig. 1; col. 2, line 61) and the blade base to one another (col. 2, lines 14-31), the locking blade base comprising:
a latching member (32 in Fig. 3; col. 2, lines 1-2) that includes a hook member (313 in Fig. 3; col. 3, line 13), wherein in a first position the hook member engages and abuts a locking tab member (22 in Fig. 5; col. 3, line 18.  As explained in the Response to Arguments section above, hook members 313 abut against the top and bottom surface of button 22 when they are rotated to lock the blade base to the jar via the cup base.) of the jar member to lock the blade base to the jar member (col. 3, lines 49-61), and
wherein in a second position the hook member does not engage and does not abut the locking tab member of the jar member, and the jar member and the blade base are not lockingly engaged to one another (col. 3, lines 61-63.  As explained in the Response to Arguments section above, button 22 is narrower than it is tall such that when hook members 313 are rotated to the fully unlocked position, the space between hook members 313 create a gap between them and button 22.).
Regarding Claim 2, LAW anticipates the blade base of Claim 1, as explained above, and further discloses wherein an alignment tab member is provided (Fig. 5 shows guide slot 21 is created by alignment tab portions on cup base 2 which create the guide slot around locking tab member 22; col. 3, lines 16-19.  See ‘Alignment Tab Portions’ annotation made to Fig. 5 Detail of LAW below.) on the jar member (1 and 2 in Fig. 5) above the locking tab member substantially in alignment with the locking tab member (Alignment Tab Portions are connected to cup base 2 above where locking tab member 22 is connected to cup base 2 when cup body 1 and cup base 2 are oriented in typical use position).

    PNG
    media_image2.png
    182
    299
    media_image2.png
    Greyscale

Regarding Claim 3, LAW anticipates the blade base of Claim 1, as explained above, and further discloses wherein the blade base (Fig. 2) includes a channel member (guide ribs 311 in Fig. 2 create a channel between them; col. 3, line 11) that extends upwardly along a length of the blade base (guide ribs 311 extend upwardly along the side wall of the blade base as shown in Fig. 2) and through which the locking tab member may fit (locking tab 22 engages with hooks 313 within guide ribs 311 when blade base 3 is inserted into cup base 2; col. 3, lines 39-49).
Regarding Claim 4, LAW anticipates the blade base of Claim 1, as explained above, and further discloses wherein the blade base (Fig. 3) includes a lock and release button (341 in Fig. 3; col. 3, lines 25-26) that is depressable to release the hook member from the locking tab member (341 is depressable within locating slot 314 to release handle 32 which in turn releases hook members 313 as can be appreciated from the progression from Fig. 6 to Fig. 7).
Regarding Claim 5, LAW anticipates the blade base of Claim 4, as explained above, and further discloses wherein the lock and release button (341 in Fig. 3) includes a ledge member (342 in Fig. 4; col. 3, line 26) at a rear portion thereof.
Regarding Claim 6, LAW anticipates the blade base of Claim 5, as explained above, and further discloses wherein the latching member (32 in Fig. 7) includes a barbed locking member (see ‘Barbed Locking Member’ annotation made to Fig. 7 Detail of LAW below) that engages the ledge member (342 in Fig. 4) in the first position (342 engages Barbed Locking Member when handle 32 is rotated to a lock position as shown in Fig. 6).

    PNG
    media_image3.png
    310
    478
    media_image3.png
    Greyscale

Regarding Claim 7, LAW anticipates the blade base of Claim 1, as explained above, and further discloses wherein blade base (Fig. 2) includes a blade set (315 in Fig. 2; col. 2, line 67).
Regarding Claim 8, LAW anticipates the blade base of Claim 1, as explained above, and further discloses wherein the blade base (Fig. 2) includes a seal member (316 in Fig. 2; col. 2, line 67) that provides a seal between the blade base and the jar member (1 in Fig. 1).
Regarding Claim 10, LAW anticipates the blade base of Claim 1, as explained above, and further discloses wherein the latching member (32 in Fig 3) includes a second hook member (Fig. 4 shows handle 32 interacts with two rotary fasteners 312 with hook fastening members 313), and the jar member (1 and 2 in Fig. 1) includes a second locking tab member (the second locking tab member is obscured from view in Fig. 5 by the wall on which it resides.  However, a person of ordinary skill in the art would understand cup base 2 has a second locking tab member, opposite from the locking tab member (22 in Fig. 5) shown in Fig. 5, which interacts with the hook fastening members (313 in Fig. 4) of the second rotary fastener (312 in Fig. 4)).
Regarding Claim 11, LAW discloses a locking blade base (Fig. 2 and 3 in Fig. 4) for engaging and locking a jar member (1 and 2 in Fig. 1) and the blade base to one another, the locking blade base comprising:
a latching member (32 in Fig. 3) that includes a hook member (313 in Fig. 3), wherein the hook member includes an opening on at least one edge thereof (As explained in the Response to Arguments section above, hook member 313 is arcuately shaped to create an opening.);
a locking tab (22 in Fig. 5) member positioned and located on the jar member (locking tab 22 is on cup base 2 in Fig. 5) and configured to be received within the opening of the hook member (As explained in the Response to Arguments section above, the top and bottom sides of button 22 are faceted so as to be configured to be received within the arcuate opening of hook member 313.); and
wherein the hook member is selectively engageable with the locking tab member to lock the blade base to the jar member (col. 3, lines 39-61).
Regarding Claim 12, LAW anticipates the blade base of Claim 11, as explained above, and further discloses wherein an alignment tab member is provided (Fig. 5 shows guide slot 21 is created by alignment tab portions on cup base 2 which create the guide slot around locking tab member 22.  See ‘Alignment Tab Portions’ annotation made to Fig. 5 Detail of LAW above.) on the jar member (1 and 2 in Fig. 5) above the locking tab member substantially in alignment with the locking tab member (Alignment Tab Portions are connected to cup base 2 above where locking tab member 22 is connected to cup base 2 when cup body 1 and cup base 2 are oriented in typical use position).
Regarding Claim 13, LAW anticipates the blade base of Claim 11, as explained above, and further discloses wherein the blade base (Fig. 2) includes a channel member (guide ribs 311 in Fig. 2 create a channel between them) that extends upwardly along a length of the blade base (guide ribs 311 extend upwardly along the side wall of the blade base as shown in Fig. 2) and through which the locking tab member may fit (locking tab 22 engages with hooks 313 within guide ribs 311 when blade base 3 is inserted into cup base 2).
Regarding Claim 14, LAW anticipates the blade base of Claim 11, as explained above, and further discloses wherein the blade base (Fig. 3) includes a lock and release button (341 in Fig. 3) that is depressable to release the hook member from the locking tab member (341 is depressable within locating slot 314 to release handle 32 which in turn releases hook members 313 as can be appreciated from the progression from Fig. 6 to Fig. 7).
Regarding Claim 15, LAW anticipates the blade base of Claim 14, as explained above, and further discloses wherein the lock and release button (341 in Fig. 3) includes a ledge member (342 in Fig. 4; col. 3, line 26) at a rear portion thereof.
Regarding Claim 16, LAW anticipates the blade base of Claim 15, as explained above, and further discloses wherein the latching member(32 in Fig. 7) includes a barbed locking member (see ‘Barbed Locking Member’ annotation made to Fig. 7 Detail of LAW above) that engages the ledge member when the blade base is locked to the jar member (342 engages Barbed Locking Member when handle 32 is rotated to a lock position as shown in Fig. 6).
Regarding Claim 17, LAW anticipates the blade base of Claim 11, as explained above, and further discloses wherein blade base (Fig. 2) includes a blade set (315 in Fig. 2).
Regarding Claim 18, LAW anticipates the blade base of Claim 11, as explained above, and further discloses wherein the blade base (Fig. 2) includes a seal member (316 in Fig. 2) that provides a seal between the blade base and the jar member.
Regarding Claim 20, LAW anticipates the blade base of Claim 11, as explained above, and further discloses wherein the latching member (32 in Fig. 3) includes a second hook member (Fig. 4 shows handle 32 interacts with two rotary fasteners 312 with hook fastening members 313), and the jar member (1 and 2 in Fig. 1) includes a second locking tab member (the second locking tab member is obscured from view in Fig. 5 by the wall on which it resides).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LAW in view of European Patent Office (EPO) Publication No. EP 2 165 632 B1 by Veneziano et al., hereinafter VENEZIANO.  Citation to VENEZIANO will be made to the EPO English machine translation that accompanied the previous Office action.
Regarding Claims 9 and 19, LAW anticipates the blade base of Claims 4 and 14, respectively, as explained above.  LAW does not disclose a lock and release button that is spring-loaded.
VENEZIANO teaches a device for ejecting a bowl assembly from a blender motor unit (Title) which uses a button (4 in Fig. 2; ¶[0009]) to release a bowl assembly (3 in Fig. 2; ¶[0009]) from a motor unit (2 in Fig. 2; ¶[0009]) of a mixer (1 in Fig. 2; ¶[0009]).  ¶[0011] teaches and Figs. 2-7 show a spring-loaded button (5 in Figs. 2-7) within the blade holder body (7 in Figs. 2-7) which releases the body from the bowl.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a spring-loaded button such as is taught in VENEZIANO into the blade base of LAW in order to make release of the handle disclosed in LAW more user friendly as expressed by VENEZIANO.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725